Case: 14-10968    Date Filed: 12/31/2014   Page: 1 of 4


                                                           [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 14-10968
                          ________________________

                     D.C. Docket No. 2:12-cv-02961-WMA


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                     versus

REAL PROPERTY,
known as 420 Sterling Park Circle, Alabaster, Shelby
County, Alabama, and all fixtures and appurtenances
thereon,

                                                                       Defendant,

CHRISTOPHER LINTON,

                                                                        Claimant,

FLEMING BROOKS,

                                                               Claimant-Appellee,

IBERIABANK,

                                                              Claimant-Appellant.
               Case: 14-10968      Date Filed: 12/31/2014     Page: 2 of 4


                             ________________________

                     Appeal from the United States District Court
                        for the Northern District of Alabama
                            ________________________

                                  (December 31, 2014)

Before WILSON and ROSENBAUM, Circuit Judges, and CONWAY, * District
Judge.

PER CURIAM:

       The United States initiated this civil forfeiture action to acquire real property

obtained by Christopher Linton through proceeds from allegedly fraudulent

activity. In the course of the proceedings below, the parties agreed to an

interlocutory sale of the subject property conditioned on claimant Fleming Brooks’

assertion that he was an innocent owner of the property. On May 1, 2013, the

district court entered a consent order on interlocutory sale, permitting sale of the

property but subjecting the proceeds of the sale to the court’s future ruling on

priority. Brooks moved for summary judgment based on his claim as an innocent

owner; however, instead of substantively responding, claimant Iberiabank

requested that the district court stay the federal proceedings pending resolution of

an appeal to the Alabama Supreme Court of a state court order denying

Iberiabank’s request to intervene in a related reformation action. The district court


       *
          Honorable Anne C. Conway, Chief Judge, United States District Court for the Middle
District of Florida, sitting by designation.
                                             2
              Case: 14-10968     Date Filed: 12/31/2014    Page: 3 of 4


ultimately denied Iberiabank’s motion to stay and granted Brooks’ motion for

summary judgment. The district court found that Brooks was an innocent owner of

the subject property, entitling him to a first priority lien on the property, which, in

turn, solidified his priority over Iberiabank’s judgment lien. Thereafter, the United

States moved the district court (1) to vacate its prior order permitting interlocutory

sale and (2) to dismiss the case without prejudice pursuant to Federal Rule of Civil

Procedure 41(a)(2). In granting the United States’ motion for voluntary dismissal,

the district court stated, “[t]he words ‘without prejudice’ will mean, inter alia, that

the order respecting the property rights of Iberiabank and Brooks remain in effect.”

      In this appeal, Iberiabank contends that the effect of the United States’

voluntary dismissal was such that the case should have been left as though it had

never been filed. Therefore, Iberiabank argues, it was improper for the district

court to keep its prior decision on priority intact. We disagree.

      Federal Rule of Civil Procedure 41(a)(2) provides, “an action may be

dismissed at the plaintiff’s request only by court order, on terms that the court

considers proper.” The district court retains broad discretion in deciding whether to

allow a voluntary dismissal under Rule 41(a)(2). Potenberg v. Bos. Scientific

Corp., 252 F.3d 1253, 1255 (11th Cir. 2001) (per curiam). We therefore review a

district court’s decision to allow a Rule 41(a)(2) voluntary dismissal without

prejudice only for an abuse of discretion. Id. at 1256.

                                           3
                 Case: 14-10968       Date Filed: 12/31/2014        Page: 4 of 4


       The plain language of Rule 41 permits a district court to dismiss an action on

terms that the court considers proper. Here, in exercising its broad authority to

create conditions on Rule 41(a) dismissals, the district court did not abuse its

discretion by granting the United States’ voluntary dismissal while keeping intact

its prior finding concerning the property rights of Iberiabank and Brooks.1 We find

the remaining arguments presented by Iberiabank to be meritless.

       AFFIRMED.




       1
          Whether the district court’s preserved order can have collateral estoppel and res judicata
effects in other litigation is not before this Court, so we express no opinion on that issue.
                                                 4